TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00555-CV



                                       M. G., Appellant

                                               v.

                          Travis County District Attorney, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 331ST JUDICIAL DISTRICT
        NO. D-1-EX-17-000195, HONORABLE DAVID CRAIN, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant has filed a motion requesting that this appeal be dismissed. We grant the

motion and dismiss the appeal. See Tex. R. App. P. 42.1(a)(1).



                                                     ____________________________________
                                                     Scott K. Field, Justice

Before Chief Justice Rose, Justices Field and Toth

Dismissed on Appellant’s Motion

Filed: December 7, 2018